Opinion by
Holt, C.:
*4351, Plat to be made by-owner of land. *434The principal question to be considered is, whether this tract of land owned by the plaintiff is a part of the city of Topeka. If it is answered in the affirmative, then the judgment of the district court must be affirmed. Under the findings of fact we learn that one Zenos King laid out and platted his own land with the land in controversy, which he did not claim to own, as King’s addition *435to the city o'f Topeka, and afterward it was all attempted to be taken into the city as a part thereof by ordinance. We suppose that it is necessary ordinarily that land should be platted, and the plat should be filed in the office of the register of deeds in the county where the addition lies before the same can become a part of any city.
" not part of" eity. Such plat, however, must be made by the owner of the land which is intended to be made a part of the city. (Compiled Laws of 1879, ch. 78, §1; City of Topeka v. Gillett, 32 Kas. 438.)
We believe that such map or plat, so acknowledged and filed, was necessary before the land in controversy became a part of the city, unless plaintiff has acquiesced in the annexation proceedings, and has stood by and without objection has seen the city appropriate money or make improvements upon the faith of the validity of the proceedings whereby the land was attempted to be annexed to the city. The only finding showing anything claimed to be an acquiescence on the part of the plaintiff, is the fact of his having regularly paid taxes upon said tract, the same having been assessed for taxation in the city of Topeka. There is no finding that any sum of money whatever had been expended upon said tract by said city, nor any improvements made thereon, upon the belief that it was a part thereof. The question to be solved is, whether the payment of a tax upon this property, assessed as a part of the city of Topeka, is a ratification in law of the several acts of the defendant in attempting to annex and include the land in controversy within the city limits.
3. Payment of Tax, no ratification We do not believe that the payment of a tax, whether legally or illegally assessed, would be a ratification by plaintiff, or would in any manner- estop him from denying that the land was a part of the city of Topeka. The plaintiff gains nothing thereby; the city loses nothing; on the contrary, the city obtains the advantage of the tax, and in this we fail to see any element of ratification, or anything that would estop the plaintiff in this matter. (Strosser v. City of Ft. Wayne, 100 Ind. 443; Langworthy v. *436City of Dubuque, 13 Iowa, 86. Also, see Greencastle Township &c. v. Black, 5 Ind. 557.)
Defendant in error in its brief contends that because this tract of land was entirely surrounded by and embraced within the geographical limits of the city of Topeka, the city could condemn and open streets across it, when the necessities of its citizens demand it; and cites Curry v. Town of Mount Sterling, 15 Ill. 320, and also C. R. & R. Rld. Co. v. Town of Lake, 71 Ill. 333; see also Dunlap v. Town of Mount Sterling, 14 Ill. 251. In the case of Curry v. Town of Mount Sterling, the question there was upon an appeal from the assessment of damages to Curry for opening a street through his land within the corporate limits of the town of Mount Sterling. It was tried upon the theory that Curry’s tract of land was within the limits of the town; but he claimed that because the land was not properly platted, no street could be opened through the same. There was no contention that the land in controversy in that case was not really within the town limits; the only thing lacking was that it had not been platted. After he had taken his appeal from the assessment, in which he was not awarded any damages, he made a motion to dismiss the action, because the corporation had no power to lay out a street through land not properly subdivided into town lots.
This action is one brought to enjoin the opening of a street, because the land of Armstrong was never included within the corporate limits of the city of Topeka. In the case of Curry v. Town of Mount Sterling, and Dunlap v. Town of Mount Sterling, the fact in dispute in this case, namely, that the land was not within the city limits, was conceded in both of those cases.
We have no hesitation in saying that if the land of Armstrong had been, by his consent, added.to the city of Topeka, he could not now be heard to dispute the right of the city to open a street through it. The necessities of the public might justify the exercise of the right of eminent domain over any land that was a part of the city of Topeka, and the expediency of such proceedings would be left with the proper authorities of the city. We do not believe, however, that the city *437of Topeka has a right to take any land outside of its corporate limits for a public purpose without the consent of the owner.
Unquestionably the opening of this street would be a great benefit to many of the citizens of Topeka, and such street ought to be opened for the convenience, comfort and necessities of the people living in that portion of the city; but such arguments address themselves rather to the legislature than to the courts. There is ample provision now made for annexing such tracts of land as the one described in this controversy, to a city of the first class. (See ch. 99, Laws of 1887, “An act to amend an act to incorporate and regulate cities of the first class,” etc., approved March 5, 1887.)
We recommend that the judgment of the district court be reversed, and that judgment be rendered for plain tiff upon the findings.
By the Court: It is so ordered.
All the Justices concurring.